DETAILED ACTION
Notice to Applicant
In the amendment dated 7/21/2021, the following has occurred: Claim 1 has been amended.
Claims 1-13 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to require that the anode active material is “without silicon,” but claim 8 lists silicon and silicon-compounds as a possible anode active material.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al. “Sb nanoparticles encapsulated in 3D porous carbon as anode material for lithium-ion and potassium-ion batteries.” Materials Research Bulletin 103 (2018) 32-37) in view of Zhu (Zhu et al. “Binding of carbon coated nano-silicon in graphene sheets by wet ball-milling and pyrolysis as high performance anodes for lithium-ion batteries.” Journal of Power Sources 318 (2016) 113-120).
	Regarding Claims 1 and 8, Wang teaches:
an antimony-carbon composite anode active material for a lithium-ion battery (abstract)
comprising a core of porous carbon having a diameter on the order of a few microns (see Fig. 3a, showing a composite particle having a porous carbon “core” with a diameter of a few microns that is studded with antimony nanoparticles)
and antimony nanoparticles studding the porous carbon  with a particle size of 20-100 nm and bonded to or embedded into surfaces of said porous carbon (page 34, Fig. 3)

    PNG
    media_image1.png
    451
    594
    media_image1.png
    Greyscale

	Wang does not teach: 
an embracing shell comprising multiple graphene sheets with a thickness from 0.34nm to 5 microns providing a porous structure between said graphene sheets and primary anode particles
Zhu, however, from the same field of invention, regarding a metal(loid) anode active material composite particle with a graphite core teaches an embracing shell of graphene having a thickness on the order of nanometers (see Fig. 3). Zhu teaches that the addition of graphene improves electrical conductivity of the material (column 1 page 117) and improves reversible cyclability (table 1). It would have been obvious to one of ordinary skill in the art to provide a graphene embracing shell for the carbon/Sb composite particles of Wang with the motivation to enhance the electrical conductivity and improve the cyclability of the material. As US 2017/0294687 to Burshtain et al. makes clear, the 
	Regarding Claim 5, Zhu does not explicitly teach:
the inter-plane spacing of the graphene sheets
	Zhu shows micrographs, however, showing very thin graphene sheets (see e.g. Fig. 3) wherein the graphene would be expected to have the claimed number of planes within the broad range of claimed inter-plane spacing since the sheets are on the order of only a few nms. 
	Regarding claim 7, Wang teaches:
wherein the anode active material particles are pre-coated with PANNa (Fig. 1, “Experimental”)
	In addition, Zhu teaches:
wherein the anode particles are coated with carbonized sugar (see Fig. 1)
	The limitation “particles pre-coated with a layer of a conductive material” appears to refer to a method of making the claimed compound that does not appear to structurally distinguish it from the material disclosed in Wang. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1]. 
	Regarding Claim 9, Wang teaches:
wherein the anode active material particles are highly porous (see e.g. pages 32-34)
	Regarding Claims 10-13, Wang
a powder mass comprising multiple anode particulates that are formed into an anode and used in a lithium-ion battery (see column 1 page 33, Figs. etc.)
Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Wang et al. “Sb nanoparticles encapsulated in 3D porous carbon as anode material for lithium-ion and potassium-ion batteries.” Materials Research Bulletin 103 (2018) 32-37) in view of Lanning (US 2019/0173125 to Lanning et al.) and Jiao (“Facile synthesis of reduced graphene oxide-porous silicon composite as superior anode material for lithium-ion battery anodes.” Journal of Power Sources 315 (2016) 9-15 by Jiao et al.)
	Regaarding Claims 1 and 7-13, Wang teaches:
an antimony-carbon composite anode active material for a lithium-ion battery (abstract)
comprising a core of porous carbon having a diameter on the order of a few microns (see Fig. 3a, showing a composite particle having a porous carbon “core” with a diameter of a few microns that is studded with antimony nanoparticles)
and antimony nanoparticles studding the porous carbon  with a particle size of 20-100 nm and bonded to or embedded into surfaces of said porous carbon (page 34, Fig. 3)
wherein the anode active material particles are pre-coated with PANNa (Fig. 1, “Experimental”)
wherein the anode active material particles are highly porous (see e.g. pages 32-34)
a powder mass comprising multiple anode particulates that are formed into an anode and used in a lithium-ion battery (see column 1 page 33, Figs. etc.)
	Wang does not explicitly teach:
an embracing shell comprising multiple graphene sheets with a thickness from 0.34nm to 5 microns providing a porous structure between said graphene sheets and primary anode particles
Lanning, however, from the same field of invention, regarding a metal/metalloid intercalating anode active material composite, teaches:
an anode material comprising a core particulate carbon (para 0036) from 14-40 microns in diameter (para 0050) decorated with an anode active material comprising silicon nanoparticles from below 50nm up to about 100 nm (para 0038) wherein the silicon nanoparticles can be carbon composite particles (para 0038)
wherein the particulate contains graphene or graphene oxide (para 0036) and nano-mixed graphene particles on the order of 1nm and bound to the other components of the anode particulate, including being bound to the silicon (para 0062), interpreted to anticipate or render obvious an embracing graphene coating of multiple graphene sheets having a thickness up to 5 microns
wherein an anode is formed from the active material and used in a battery (abstract, etc.)
	As US 2017/0294687 to Burshtain et al. makes clear, the conventional skill in the art appreciated the substitutability of Si/Sn/Sb as anode active materials in carbon-composite materials (see e.g. para 0183 discussing substitutability of metal/metalloids and para 0185 discussing graphene nano-sheets as a known coating for enhancing conductivity etc.). Jiao, also from the same field of invention, regarding a metal/carbon composite anode active material, teaches a porous nano-silicon composite coated in graphene (abstract, scheme 1), wherein the nanoporous silicon is on the order of tens of nanometers (Figs. 3-4), and wherein the reduced graphene oxide covers the dispersed silicon particles (page 11). It would have been obvious to one of ordinary skill in the art to provide graphene sheets to enhance conductivity and improve the reversible capacity retention of the material disclosed in Wang. See also Zhu, cited above, for evidence that addition of graphene to a carbon/metal anode composite was known in the art.
	Regarding Claims 2-4, Lanning 
wherein the anodic particular can include a binder such as polythiophene binding the silicon to the carbon, and thereby either partially or fully covering it (para 0040)

Response to Arguments
Applicant has amended the claims so that the anode particulate must be “without silicon.” The rejections have therefore been amended to rely on an antimony-containing composite, conventionally known to be in the same class as silicon/tin/etc., and to be formed into similar carbon/graphene/metal composites. 
Additional prior art related to the claims but not cited in the rejections above includes:
Liang et al. “Superior cycle performance of Sn@C/graphene nanocomposite as an anode material for lithium-ion batteries.” Journal of Solid State Chemistry 184 (2011) 1400-1404.
Luo et al. “Tin nanoparticles encapsulated in graphene backboned carbonaceous foams as high-performance anodes for lithium-ion and sodium-ion storage.” Nano Energy (2016) 22, 232-242
Zhang et al. “Graphene-based carbon coated tin oxide as a lithium ion battery anode material with high performance.” J. Mater. Chem. A, 2017, 5, 19136
US 2016/0344020 — teaches a composite electrode material with a core of Sn/Sb/Si/Ge, interchangeably, and a graphene encapsulation layer 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723